Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/088,439 filed 11/3/2020 has been examined.
In this Office Action, claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,824,625. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the relevant claim limitations below in order to broaden the scope of the invention.


Current Application 
U.S. Patent #10824625 (App. 16236183)
What is claimed is:
1. A method for retrieving data from a database, comprising:
at a computer system having one or more processors and memory storing one or more
programs configured for execution by the one or more processors:

parsing the query to identify a plurality of data columns specified in the query;
for each of the plurality of data columns:
computing a respective patch factor p for the respective data column by applying
a pre-computed function/ to a respective ratio r between a number of distinct data values that
appear exactly once in a respective data sample for the respective data column and a number of
distinct data values in the respective data sample; and
computing a respective estimate e of distinct data values for the respective data
column according to the respective patch factor p;
generating an execution plan for the query according to the estimates;
executing the execution plan to retrieve a result set, from the database, corresponding to
the query; and
returning the result set to the client.

calculating the pre-computed function/by fitting a curve to plotted data points of table
domain sizes versus ratio values for a respective pre-determined set of tables and a respective
pre-determined set of data samples corresponding to the respective data column.
3. The method of claim 2, wherein the pre-computed function/is computed in an offline
mode, before receiving the database query from the client.
4. The method of claim 3, wherein the pre-computed function/is computed in the offline
mode using a machine learning technique by training a neural network using various table sizes
corresponding to the respective data column.
5. The method of claim 1, further comprising:
computing a respective pre-computed table size t according to a size of the respective
data sample and a number of rows in the respective data sample that have been deleted.
6. The method of claim 1, further comprising:

mode, before receiving the database query from the client.
7. The method of claim 7, further comprising:
updating the respective data sample when a respective table corresponding to the
respective data column changes by at least 10%.
8. The method of claim 1, wherein computing the respective estimate e of distinct data
values for the respective data column comprises calculating e based on the following formula:
e:= p*u+(1-p)*l
wherein:
pis the respective patch factor for the respective data column;
l is a respective lower bound of distinct data values for the respective data
column; and
u is a respective upper bound of distinct data values for the respective data
column.

a display;
one or more processors;
memory; and
one or more programs stored in the memory and configured for execution by the one or
more processors, the one or more programs comprising instructions for:
receiving a database query from a client;
parsing the query to identify a plurality of data columns specified in the query;
for each of the plurality of data columns:
Patent Application
computing a respective patch factor p for the respective data column by
applying a pre-computed function/ to a respective ratio r between a number of distinct data
values that appear exactly once in a respective data sample for the respective data column and a
number of distinct data values in the respective data sample; and

data column according to the respective patch factor p;
generating an execution plan for the query according to the estimates;
executing the execution plan to retrieve a result set, from the database,
corresponding to the query; and
returning the result set to the client.
10. The system of claim 9, wherein the one or more programs further comprise instructions
for:
calculating the pre-computed function/by fitting a curve to plotted data points of table
domain sizes versus ratio values for a respective pre-determined set of tables and a respective
pre-determined set of data samples corresponding to the respective data column.
11. The system of claim 10, wherein the pre-computed function/is computed in an offline
mode, before receiving the database query from the client.

mode using a machine learning technique by training a neural network using various table sizes
corresponding to the respective data column.
13. The system of claim 9, wherein the one or more programs further comprise instructions
for:
computing a respective pre-computed table size t according to a size of the respective
data sample and a number of rows in the respective data sample that have been deleted.
14. The system of claim 9, wherein the one or more programs further comprise instructions
for:
pre-selecting the respective data sample for the respective data column in an offline
mode, before receiving the database query from the client.
15. The system of claim 9, wherein computing the respective estimate e of distinct data

e:= p*u+(1-p)*l
wherein:
pis the respective patch factor for the respective data column;
l is a respective lower bound of distinct data values for the respective data
column; and
u is a respective upper bound of distinct data values for the respective data
column.
16. A non-transitory computer readable storage medium storing one or more programs
configured for execution by a computer system having a display, one or more processors and
memory, the one or more programs comprising instructions for:
receiving a database query from a client;
parsing the query to identify a plurality of data columns specified in the query;
for each of the plurality of data columns:

a pre-computed function/ to a respective ratio r between a number of distinct data values that
appear exactly once in a respective data sample for the respective data column and a number of
distinct data values in the respective data sample; and
computing a respective estimate e of distinct data values for the respective data
column according to the respective patch factor p;
generating an execution plan for the query according to the estimates;
executing the execution plan to retrieve a result set, from the database, corresponding to
the query; and
returning the result set to the client.
17. The computer readable storage medium of claim 16, wherein the one or more programs
further comprise instructions for:

domain sizes versus ratio values for a respective pre-determined set of tables and a respective
pre-determined set of data samples corresponding to the respective data column.
18. The computer readable storage medium of claim 17, wherein the pre-computed function/
is computed in an offline mode, before receiving the database query from the client.
19. The computer readable storage medium of claim 18, wherein the pre-computed function/
is computed in the offline mode using a machine learning technique by training a neural network
using various table sizes corresponding to the respective data column.
20. The computer readable storage medium of claim 16, wherein computing the respective

the following formula:
wherein:
pis the respective patch factor for the respective data column;
l is a respective lower bound of distinct data values for the respective data
column; and
u is a respective upper bound of distinct data values for the respective data
column.


at a computer system having one or more processors and memory storing one or more programs configured for execution by the one or more processors:
receiving a database query from a client;

for each of the plurality of data columns:
computing a respective lower bound l and a respective upper bound u of distinct data values for the respective data column using a respective pre-computed table size t for the respective data column;
computing a respective patch factor p for the respective data column by applying a pre-computed function ƒ to a respective ratio r between a number of distinct data values that appear exactly once in a respective data sample for the respective data column and a number of distinct data values in the respective data sample; and
computing a respective estimate e of distinct data values for the respective data column based on p, l, and u;
generating an execution plan for the query according to the estimates;
executing the execution plan to retrieve a result set, from the database, corresponding to the query; and
returning the result set to the client.

calculating the pre-computed function ƒ by fitting a curve to plotted data points of table domain sizes versus ratio values for a respective pre-determined set of tables and a respective pre-determined set of data samples corresponding to the respective data column.
3. The method of claim 2, wherein the pre-computed function ƒ is computed in an offline mode, before receiving the database query from the client.
4. The method of claim 3, wherein the pre-computed function ƒ is computed in the offline mode using a machine learning technique by training a neural network using various table sizes corresponding to the respective data column.
5. The method of claim 1, further comprising:
computing the respective pre-computed table size t according to a size of the respective data sample and a number of rows in the respective data sample that have been deleted.
6. The method of claim 1, further comprising:

7. The method of claim 1, further comprising:
pre-selecting the respective data sample for the respective data column in an offline mode, before receiving the database query from the client.
8. The method of claim 7, further comprising:
updating the respective data sample when a respective table corresponding to the respective data column changes by at least 10%.
9. The method of claim 1, wherein the respective upper bound u and the respective lower bound l of distinct data values are computed based on the respective pre-computed table size t, the number of distinct data values that appear exactly once in the respective data sample, the number of distinct data values in the respective data sample, and the size of the respective data sample.

the lower bound l is defined by the formula:
l := ( t [ Sample ⁢ ⁢ Size ] ) * [ F ⁢ ⁢ 1 ] + [ Sample ⁢ ⁢ Domain ⁢ ⁢ Size ] - [ F ⁢ ⁢ 1 ] ;
the upper bound u is defined by the formula:
u := t * ( [ F ⁢ ⁢ 1 ] [ Sample ⁢ ⁢ Size ] ) + [ Sample ⁢ ⁢ Domain ⁢ ⁢ Size ] - [ F ⁢ ⁢ 1 ] ;
[Sample Domain Size] is the number of distinct data values in the respective data sample;
[F1] is the number of distinct data values that appear exactly once in the respective data sample;
t is the respective pre-computed table size for the respective data column; and
[Sample Size] is the size of the respective data sample.
11. The method of claim 1, wherein computing the respective estimate e of distinct data values for the respective data 

e:=p*u+(1−p)*l
wherein:
p is the respective patch factor for the respective data column;
l is the respective lower bound for the respective data column; and
u is the respective upper bound for the respective data column.
12. A system for retrieving data from a database, comprising:
a display;
one or more processors;
memory; and
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for:
receiving a database query from a client;
parsing the query to identify a plurality of data columns specified in the query;
for each of the plurality of data columns:

computing a respective patch factor p for the respective data column by applying a pre-computed function ƒ to a respective ratio r between a number of distinct data values that appear exactly once in a respective data sample for the respective data column and a number of distinct data values in the respective data sample; and
computing a respective estimate e of distinct data values for the respective data column based on p, l, and u;
generating an execution plan for the query according to the estimates;
executing the execution plan to retrieve a result set, from the database, corresponding to the query; and
returning the result set to the client.
13. The system of claim 12, wherein the one or more programs further comprise instructions for:

14. The system of claim 13, wherein the pre-computed function ƒ is computed in an offline mode, before receiving the database query from the client.
15. The system of claim 14, wherein the pre-computed function ƒ is computed in the offline mode using a machine learning technique by training a neural network using various table sizes corresponding to the respective data column.
16. The system of claim 12, wherein the one or more programs further comprise instructions for:
computing the respective pre-computed table size t according to a size of the respective data sample and a number of rows in the respective data sample that have been deleted.

reading the respective pre-computed table size t from stored metadata for the respective table corresponding to the respective data column.
18. The system of claim 12, wherein the one or more programs further comprise instructions for:
pre-selecting the respective data sample for the respective data column in an offline mode, before receiving the database query from the client.
19. The system of claim 12, wherein the respective upper bound u and the respective lower bound l of distinct data values are computed based on the respective pre-computed table size t, the number of distinct data values that appear exactly once in the respective data sample, the number of distinct data values in the respective data sample, and the size of the respective data sample.

receiving a database query from a client;
parsing the query to identify a plurality of data columns specified in the query;
for each of the plurality of data columns:
computing a respective lower bound l and a respective upper bound u of distinct data values for the respective data column using a respective pre-computed table size t for the respective data column;
computing a respective patch factor p for the respective data column by applying a pre-computed function ƒ to a respective ratio r between a number of distinct data values that appear exactly once in a respective data sample for the respective data column and a number of distinct data values in the respective data sample; and

generating an execution plan for the query according to the estimates;
executing the execution plan to retrieve a result set, from the database, corresponding to the query; and
returning the result set to the client.


Allowable Subject Matter
Claims 1-20 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freytag et al., US Patent No.: US 6,738,755, teaches improved methods for incrementally
estimating the cardinality of a derived relation when statistically correlated predicates are
applied where a plurality of query execution plans (QEPs) are generated for the query and
during the generation of the QEPs, a cardinality is computed for any of the QEPs in which two
or more predicates are correlated to each other; and 
Chan et al., US Pub. No. 2015/0254330, teaches methods for managing and processing large amounts of complex and high-velocity data by capturing and extracting high-value data from low value data using big data and related technologies. Illustrative database systems described herein may collect and process data while extracting or generating highvalue data. The high-value data may be handled by databases providing functions such as multi-temporality, provenance, flashback, and registered queries. In some examples, computing models and system may be implemented to combine knowledge and process management aspects with the near real-time data processing frameworks in a data-driven situation aware computing system.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/9/2022